           Case 1:20-cv-00078-DAD-EPG Document 15 Filed 05/05/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    CENTRURO, S.A.P.I. DE C.V.,                          Case No. 1:20-cv-00078-DAD-EPG

12                   Plaintiff,                            ORDER RE: NOTICE OF VOLUNTARY
                                                           DISMISSAL OF ENTIRE ACTION
13    v.                                                   WITHOUT PREJUDICE

14
      DOUGLAS KOHLBERG FRENCH, et al.,                     (ECF No. 14)
15
                     Defendants.
16

17

18         On May 1, 2020, Plaintiff, Centruro, S.A.P.I. de C.V., filed a notice of voluntary

19    dismissal of entire action without prejudice. (ECF No. 14.) Defendants have not filed either an

20    answer or a motion for summary judgment. Accordingly, in light of the notice, the case has

21    ended and is dismissed without prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of

22    San Jose, 111 F.3d 688, 692 (9th Cir. 1997). All hearings and deadlines are accordingly

23    vacated and the Clerk of the Court is respectfully directed to close this case.

24
     IT IS SO ORDERED.
25

26     Dated:     May 4, 2020                                  /s/
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
